Citation Nr: 1639981	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation benefits for loss of right eye under 38 U.S.C.A. § 1151 (West 2014) as a result of VA treatment and surgery performed in July 2011 at the VA Medical Center (VAMC) in Seattle, Washington.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Since his VA pars plana vitrectomy surgery performed at the VAMC in Seattle, Washington, in July 2011, the Veteran developed an additional disability of an endophthalmitis infection that was treated with the enucleation of his right eye.

2.  The evidence of record demonstrates that this additional disability was incurred as a result of a VA surgery performed in July 2011.

3.  The competent evidence shows that the Veteran's enucleation of his right eye was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.

4.  Prior to the VA July 2011 pars plana vitrectomy surgery, the Veteran was informed about the specific potential post-surgical risk. 

5.  The additional disability of endophthalmitis infection that was treated with the enucleation of his right eye was a foreseeable risk of the July 2011 VA pars plana vitrectomy surgery.
CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for loss of right eye under 38 U.S.C.A. § 1151 as a result of VA treatment and surgery performed in July 2011 at the VA Medical Center (VAMC) in Seattle, Washington, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The notice also provided information concerning the evaluation or the effective date that could be assigned should the claim be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA medical opinion in April 2013, the results of which have been included in the claims file for review.  The VA medical opinion involved a review of the Veteran's claims file and was supported by sufficient rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks compensation benefits for loss of the right eye under 38 U.S.C.A. § 1151 as a result of a VA treatment and surgery performed in July 2011 at the VA Medical Center (VAMC) in Seattle, Washington.  

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received in August 2011; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board notes that the record confirms that the Veteran did receive treatment and surgery by the VAMC in Seattle, Washington, in July 2011.  Specifically, on July 12, 2011, the Veteran underwent a pars plana vitrectomy surgery by the VAMC in Seattle, Washington, to remove his right eye floaters.  The July 12, 2011, operation report documents that the Veteran left the operating room in stable condition without apparent complications.  On July 13, 2011, the right eye floaters were found to have disappeared and the doctor noted "good early post-op appearance" of the right eye.  Later on July 13, 2011, the Veteran contacted the VAMC due to loss of sight in the right eye and was "advised strongly" to come into the VAMC for treatment.  He did not report to the VAMC on July 13, 2011, and experienced increasing pain, vision loss, and nausea/vomiting during the night.  On July 14, 2011, he went to a private emergency room and was informed to see his eye doctor.  On the afternoon of July 14, 2011, the Veteran then went to the VAMC in Seattle, Washington, for treatment and was diagnosed with post-operative endophthalmitis of the right eye.  On July 15, 2011, the Veteran was admitted to the hospital.  Specimens were taken from inside the right eye and antibiotics were injected into the eye.  On July 18, 2011, the Veteran underwent a right eye enucleation surgery with orbital implant to remove the infected right eye and to treat the swelling around the blind right eye.  No additional treatments or surgeries were thereafter required.

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).  Applying the above facts to the aforementioned law, the Board finds that, since the Veteran's July 12, 2011, VA pars plana vitrectomy surgery, the Veteran has been diagnosed as having post-operative endophthalmitis of the right eye and has undergone a right eye enucleation surgery with orbital implant.  The Veteran did not have these diagnoses prior to his July 12, 2011, VA surgery.  See July 15, 2011, VA Disclosure of Adverse Event Clinical Note and April 2013 VA medical opinion.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disabilities of endophthalmitis and right eye enucleation were incurred as a result of VA treatment - namely, the VA pars plana vitrectomy surgery performed on July 12, 2011.  In this regard, the Veteran was afforded a VA medical opinion in April 2013.  Following a review of the Veteran's claims file, a VA Ophthalmologist from the VAMC in Portland, Oregon, determined that the endophthalmitis infection would not have occurred without the July 12, 2011, VA pars plana vitrectomy surgery on the right eye.  The VA examiner stated that the Veteran's right eye disorder developed or became worse as a result of VA treatment.  Additionally, in a July 15, 2011, VA Disclosure of Adverse Event Clinical Note, the VA physician who conducted the July 12, 2011, surgery indicated that the eye surgery performed on July 12, 2011, led to a very serious right eye infection of endophthalmitis and a blind right eye.  Therefore, the Board finds that the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment - has been satisfied.  

As the actual causation prong of the regulations has been satisfied, the Board will now address the proximate causation prong.  As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address negligence in this section.

The Board finds that the Veteran's endophthalmitis and subsequent right eye enucleation were not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  Id.

Specifically, in a July 15, 2011, VA Disclosure of Adverse Event Clinical Note, the VA physician who performed the July 12, 2011, surgery on the Veteran's right eye stated that she could not identify or think of anything that she could have done better in the surgery.  She indicated that the procedure performed was the most direct retinal operation that she does, and the procedure was uncomplicated and went smoothly.  The VA physician stated that bacteria inside the eye can quickly kill all vision cells.  She noted that she wished the Veteran had complied the day before when she told him to come into the VAMC right away.  The Veteran and/or his spouse told the physician at that meeting that, "you have been such a great doctor, the VA is lucky to have you.  Please don't feel so bad about this."  The VA physician indicated that there was no hint of adversarial stance at that time.

Additionally, the April 2013 VA examiner opined that according to VA records, the Veteran was instructed to return to the clinic immediately when he called complaining of loss of vision.  Due to a travel difficulty, the Veteran did not return to the clinic until the next day.  If the Veteran had received intraocular antibiotics earlier, the extent of damage from the infection might have been lessened.  This opinion was provided in response to the question of whether the failure on the part of the VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease to progress.  The VA examiner also concluded that the Veteran's right eye disorder was not the result of carelessness, negligence, lack of skill, or fault on the part of the attending VA personnel.  The examiner reasoned that the VA pars plana vitrectomy surgery was uncomplicated and appropriate post-operative treatment to diagnose and treat the infection was taken.

In summary, the aforementioned evidence establishes that the Veteran's endophthalmitis and subsequent right eye enucleation were not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  There are no contrary medical opinions in the claims file.  Thus, the Board finds that the evidence of record does not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence).  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  

As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address informed consent in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran provided informed consent to both the July 12, 2011, VA pars plana vitrectomy surgery and to the July 18, 2011, VA right eye enucleation surgery with orbital implant.  Id.

Specifically, the available record includes a June 7, 2011, informed consent form signed by the Veteran for the procedure of:  "Retina - Pars Plana Vitrectomy (Pars Plana Vitrectomy)" of the right eye.  The form states that the reason for the treatment was a disorder of the back part of the eye, including problems with the retina.  The treatment was described as involving the surgical insertion of instruments into the pars plana.  Through small incisions (surgical cuts) in the wall of the eyeball, microscopic instruments would be inserted to remove and reconstruct the inside of the eye to improve its condition.  It was noted that the Veteran had decision-making capacity at the time of signing the form.  A July 12, 2011, VA operation report documents that the above procedure (pars plana vitrectomy of the right eye) was attendant risks and benefits were explained to the Veteran who gave his consent.  A July 14, 2011, informed consent form documents that the Veteran gave his consent for an "Eye - Tap and Injection (Vitreous Tap and Injection)" of the right eye.  The reason for the treatment was inflammation or infection of the eye.  The goal of the procedure was to remove the vitreous fluid from the eye for diagnostic purposes, and then to treat the vitreous cavity with medication.  It was noted that the Veteran had decision-making capacity at the time of signing the form.  A July 16, 2011, informed consent form for "Eye - Enucleation" of the right eye is also of record.  The reason for the treatment was blindness, infection, tumor, or pain of the eye.  The treatment was described as enucleation, or removal, of the eye.  It was noted that the Veteran had decision-making capacity at the time of signing the form.  Additionally, in a July 16, 2011, VA treatment addendum, the VA physician stated that she discussed plans with the Veteran and his wife regarding the enucleation of the right eye and the Veteran consented.  The July 18, 2011, operation report for the enucleation with orbital implant of the right eye documents that the Veteran and his wife verbally agreed to the procedure, and written consent was obtained from the Veteran. 

The aforementioned forms used language that was understandable to the patient in explaining the reasonably foreseeable associated risks, complications or side effects - namely, loss of vision in the right eye.  The Board finds that these informed consent forms met the requirements for informed consent under the VA regulations.  38 C.F.R. § 17.32(c).  

The Board will now address the second prong of proximate causation.  As previously stated, the second prong of proximate causation requires that the veteran's additional disability was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

Applying the above facts to the aforementioned law, the Board finds that the endophthalmitis of the right eye and subsequent right eye enucleation surgery with orbital implant were reasonably foreseeable events that could result from the July 12, 2011, VA surgery.  Id.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In this regard, in response to the question of whether the Veteran's right eye disorder resulted from an event that could have been reasonably foreseen by a reasonable healthcare provider, the April 2013 VA examiner determined that endophthalmitis was a known complication of all intraocular surgery and the Veteran would have been informed before surgery that infection leading to permanent loss of vision in the eye was a possible complication of the surgery.  The claims file does not contain any other medical opinions concerning the foreseeability of the endophthalmitis of the right eye and subsequent right eye enucleation surgery with orbital implant.  Thus, there is no contrary medical opinion of record.

Therefore, the Board finds that the additional disability of endophthalmitis of the right eye and subsequent right eye enucleation surgery with orbital implant was a foreseeable risk of the July 12, 2011, VA pars plana vitrectomy surgery.  The second prong of the proximate causation requirement has not been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(2).  

In summary, the evidence of record establishes that the Veteran has an additional disability of endophthalmitis of the right eye and subsequent right eye enucleation surgery with orbital implant that was caused by VA surgical treatment.  However, this additional disability was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  This additional disability was also not proximately due to VA furnishing the surgical treatment without the Veteran's informed consent.  Finally, this additional disability was a foreseeable risk of the July 12, 2011, VA pars plana vitrectomy surgery.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In reaching this decision, the Board has considered the Veteran's descriptions, arguments and opinions in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain and removal of his right eye.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has credibly described the onset of infection and pain following his first VA eye surgery, and the removal of his right eye to treat the infection.  However, when speaking to the issues of carelessness, negligence, lack of proper skill, error in judgment, and foreseeable risk, the Board finds that the probative value of the opinion of the VA examiner greatly outweighs that of the Veteran and his representative, as the VA examiner possesses greater training and expertise to determine the appropriate standard of care and attendant risks of the surgery performed.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the Veteran's appeal must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of right eye as a result of VA treatment and surgery performed in July 2011 at the VA Medical Center (VAMC) in Seattle, Washington, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


